                                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                ELECTRONICALLY FILED
                                                                             DOC #:
 -------------------------------------------------------------- X            DATE FILED: 5/21/2021
 GEORGE AIRDAY,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :   14-CV-8065 (VEC)
                            -against-                           :
                                                                :       ORDER
                                                                :
 THE CITY OF NEW YORK and KEITH                                 :
 SCHWAM,                                                        :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the Court held a Final Pretrial Conference on May 20, 2021;

        IT IS HEREBY ORDERED that not later than May 27, 2021, the parties must submit

briefing on the issues of whether Plaintiff’s stipulation to a suspension by the Appellate Division

and whether the suspension itself bar Plaintiff for recovering damages for the period during

which he was suspended. Each party may submit a brief not to exceed ten double-spaced pages.

        IT IS FURTHER ORDERED that not later than May 27, 2021, the parties must submit

electronic copies of any documents that contain new redactions or newly unredacted language

based on the Court’s holdings at the FPTC on the parties’ evidentiary objections. The name of

the pdf for the newly-submitted documents must include the word “new” (e.g., DX A new).

        IT IS FURTHER ORDERED that the parties must confer and reach an agreement

regarding which portions of Plaintiff’s Exhibit 37, the City Marshal’s Handbook of Regulations,

are relevant, and prepare a new PX 37 that includes only the relevant portions.

        IT IS FURTHER ORDERED that the Court will reconsider its decision to overrule

Plaintiff’s objection to Defendant’s Exhibit S — but only with respect to the sentence concerning




                                                   Page 1 of 2
Mr. Litwack — if Plaintiff provides the Court with a compelling explanation for why it should

do so not later than May 25, 2021, in a submission not to exceed 2 pages.

         IT IS FURTHER ORDERED that, per the Court’s statement at the FPTC, the Court has

deferred ruling on Plaintiff’s objections to Defendants’ Exhibits A and B pending Plaintiff’s

submission of the evidentiary support of his argument at the FPTC that Mr. Schwam admitted

that the underlying facts of Plaintiff’s arrests were not relevant to any of Defendants’ decisions

or actions during 2012 and 2013 and any argument he wishes to provide regarding why, given

other evidence that is being admitted regarding the comparators, the evidence of the underlying

facts of Mr. Airday’s arrests should be excluded pursuant to Fed. R. Evid. 403. Plaintiff’s

submission on this point must be submitted not later than May 25, 2021, and must not exceed 2

pages.

         IT IS FURTHER ORDERED that the Court will reconsider its decision to overrule

Plaintiff’s objection to Defendant’s Exhibit V if Plaintiff provides the Court with legal authority

for his position that the exhibit is inadmissible pursuant to Federal Rule of Evidence 408.

Plaintiff’s submission on this point must be submitted not later than May 25, 2021, and must not

exceed 2 pages.



SO ORDERED.
                                                           ____________________  ___
                                                                                 __________
                                                      _________________________________
Date: May 21, 2021                                          VALERIE CAPRON
                                                                       CAPRONI   NI
      New York, NY                                        United States District Judge




                                            Page 2 of 2
